Case 3:19-cv-O0006-HTW-LRA Document 18 Filed 10/07/19 Page 1of1

TRULINCS 10579062 - STILLEY, OSCAR AMOS - Unit: YAZ-G-A

 

FROM: 10579062

 

 

TO: SOUTHERN DISTRICT OF MISSISSIPPI
SUBJECT: 2241. StilleyLtrClk10-3-19PaulSummons ——EHILEO
DATE: 10/03/2019 01:02:00 PM
OCT 07 2019
10-3-19
ARTHUR JOHNSTON
BY DEPUTY

 

 

 

 

Arthur Johnston, Clerk
US District Court Clerk
501 E. Court Street
Suite 2.500

Jackson, MS 39201

Re: Oscar Stilley v. William Barr, (formerly Matthew Whitaker) 3:19-cv-6.HTW-LRA
Issuance of summons for David Paul

Dear Mr. Johnston:

On 10-2-19 | received the issued summons for all defendants save one, namely David Paul. You issued these summons
promptly, but we have very poor mail service here at FCC Yazoo City.

| beg your pardon, | didn't explain that David Paul has succeeded M. Martin as the Complex Warden. Feel free to verify that Mr.
Paul is the successor to Mr. Martin, and that he is in fact the Complex Warden at the present time.

Herewith please find 3 copies of summons for Mr. Paul. | note that your office sent 2 completed summons, which is enough,
barring any complication. Therefore I'm sending 3 copies, so you'll have 2 for me, and one for your purposes. Please issue the
summons for Mr. Paul, and return them in the SASE enclosed herein for your convenience.

I'm also enclosing a motion, seeking to officially replace 3 successors in office. I'm also asking for a 90 day extension of time to
complete service.

| also received on 10-2-19 a copy of the filemarked complaint. Upon examination, | noted that Exhibit 68, page 112 using my
pagination, was missing. This should have been in docket # 1-3, as page 53 of your filemark header numbering. The current
edition of that document has 54 pages. | don't see why it wouldn't be possible to insert the missing page, since the pagination
of the subsequent sets of documents are not contingent on the pagination of # 1-3. If you do that, the inserted page will be
followed by 2 additional pages. Please note that | made the submitted exhibit from a set of exhibits that | kept, not from a
photocopy of the complaint exhibits. If the page numbers look slightly different from those in your originals, that's why. | had to
hand write the page number.

I'm serving the complaint and exhibits "as is" with a cover letter of explanation and a copy of the missing page, and a request
for acknowledgment of service, acknowledging the sufficiency of process and service of process. At the very least, the
defendants will have a full set of the documents, and an explanation of why one exhibit is separate from the others and has no
filemark headers. I'd be inclined to fix this first and serve later, but this complaint was filed in January, and the current deadline
for service is 10-14-19.

Thanks very much for your kind attention to these matters.

 

{Zz
c: All current defendants, together with summons and complaint as well as a copy of the motion
